Citation Nr: 1107131	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946 
and from February 1951 to February 1954.  He died in December 
2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.

In the December 2006 VA Form 9, the appellant requested a hearing 
before a member of the Board at the RO.  A Travel Board hearing 
was scheduled for March 6, 2009; however, in February 2009, the 
appellant submitted a statement indicating that she wished to 
withdraw her hearing request and have her appeal considered on 
the record. 

This appeal was previously before the Board and the Board 
remanded the claim in October 2009 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary.

In the prior remand, the Board instructed that records from Pitt 
County Memorial Hospital be requested after securing a release 
form from the appellant.  The appellant submitted the appropriate 
form and in June 2010 the AMC requested records from that 
hospital for the year 2004.  The hospital responded that there 
was no patient listed with that name, date of birth, or social 
security number.  The AMC did not notify the appellant that the 
records from that facility were not available.

The Board notes that the record contains a hospital summary from 
Pitt County Memorial Hospital from December 2005, so the Veteran 
clearly was a patient at that facility at some point.  Review of 
that hospital summary reveals a different date of birth for the 
Veteran.  While the request from AMC used the date of birth as 
shown in the records in the claims file, the hospital summary 
from December 2005 shows a date of birth for the Veteran of May 
10, 1927.  Thus, another request should be made to Pitt County 
Memorial Hospital to request all records they have for the 
Veteran from 2004 through 2005, to include a search on the May 
10, 1927 date of birth for the Veteran's name.  In addition, the 
request should note that 
the December 2005 hospital summary revealed MR No. 000000850356 
and 
EDP No. 000006217169 as these numbers may assist the records 
department at the hospital in identifying the Veteran.  If no 
records are available, the appellant should be notified of such.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After securing the necessary release from 
the appellant, request records of treatment 
for the Veteran from the Pitt County Memorial 
Hospital dating from 2004 through 2005.  The 
AMC's letter to the hospital should indicate 
that the hospital has the Veteran's date of 
birth listed as May 10, 1927, and a hospital 
summary from that facility showed identifying 
numbers of MR No. 000000850356 and EDP No: 
000006217169.  If no records are received in 
response to the request, the appellant should 
be notified of such.

2.  If additional evidence is received in 
response to the above request, the RO/AMC 
should determine whether additional 
development is deemed necessary and if so, 
such should be accomplished. 

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


